 

§§ §""'

FEB 1 5 2019

IN THE UNITED sTATEs DIsTRIcT CoURT °'D“t“kin:‘na‘
FoR THE DIsTRICT oF MoNTANA
BUTTE DlvlsloN
THOMAS R. MAerRsoN,
Plainciff, No. cv 18-76-BU-sEH

VS.

ORDER
KYLE LANIER, an individual, and
SWAN RANGE LOG HOMES, LLC,
an Idaho limited liability company,

Defendants.

 

 

On January 9, 2019, the Court ordered each party to file a preliminary
pretrial statement on or before February 15, 2019, addressing, with strict
compliance, each matter listed in Fed. R. Civ. P. 26(a)(l)(A)(i)-(iii) and L.R.
l6.2(b)(l).l Both preliminary pretrial statements filed February 14, 2019, fail to
comply with the January 9, 2019, Order.

ORDERED:

Necessary and appropriate revisions to the preliminary pretrial statements

 

' Doc. 6.

addressing and correcting deficiencies in the statements as submitted shall be filed
and served on or before February 19, 2019,
DATED this § day of February, 2019.

AM E. HADDON '
_United States District Judge

